United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1795
                                   ___________

Jose Chavez Hernandez,                 *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: November 4, 2010
                                Filed: November 21, 2011
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Jose Chavez Hernandez, a native and citizen of Mexico, became a lawful
permanent resident of the United States in 1995. In 2006 he pleaded guilty in
Woodbury County, Iowa, to conspiracy to deliver methamphetamine. At removal
proceedings in October 2009, Hernandez conceded he was removable (based on the
Iowa conviction) as an alien convicted of a controlled-substance offense, see 8 U.S.C.
§ 1182(a)(2)(C), and as an alien convicted of a crime involving moral turpitude, see
8 U.S.C. § 1182(a)(2)(A)(i)(I). In December 2009 an immigration judge denied
Hernandez’s request for a further continuance of the removal proceedings and ordered
him removed. The Board of Immigration Appeals dismissed Hernandez’s appeal and
he petitions for review. We lack jurisdiction to review Hernandez’s petition. See 8
U.S.C. § 1252(a)(2)(C) (no court shall have jurisdiction to review final order of
removal against alien who is removable by reason of committing criminal offense
covered under, inter alia, § 1182(a)(2)(C)).1

      Accordingly, we dismiss the petition.
                     ______________________________




      1
        Hernandez did not raise below, or here, a legal argument that an Iowa
conviction for conspiracy to deliver methamphetamine is not a controlled-substance
conviction for purposes of section 1182(a)(2)(C), see 8 U.S.C. § 1252(a)(2)(D)
(jurisdiction to review questions of law is retained), nor did he raise any substantial
constitutional challenge, see Alvarez Acosta v. U.S. Att’y Gen., 524 F.3d 1191, 1197
(11th Cir. 2008) (courts retain jurisdiction under § 1252(a)(2)(D) to entertain
substantial constitutional challenges); see also Ming Ming Wijono v. Gonzalez, 439
F.3d 868, 871-72 (8th Cir. 2006) (administrative exhaustion requirements).

                                         -2-